Citation Nr: 0816021	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement for service connection for bilateral hearing 
loss.

2.  Entitlement for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1966.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter (until 1995); the competent evidence of record 
demonstrates that the veteran's currently-diagnosed bilateral 
hearing loss is not causally related to active service. 

2.  Tinnitus is not currently shown.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned. 
38 C.F.R. § 3.303(b) (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the appellant is claiming entitlement to 
service connection for hearing loss and tinnitus.  
Specifically, he contends that his hearing loss and tinnitus 
started in service and was caused by the exposure to noise 
during the veteran's ten years with the U.S. Coast Guard.  He 
also contends that he has experienced continues post-service 
symptoms of hearing loss.



Service Connection for Bilateral Hearing Loss

Regarding the requirement for establishing service connection 
of a current disability, the Board notes that 38 C.F.R. § 
3.385 defines when impaired hearing will be considered a 
"disability" for the purposes of applying the laws 
administered by VA.  Under 38 C.F.R. § 3.385, hearing loss 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In the present case, there is no dispute that the veteran has 
a current disability of bilateral hearing loss for VA 
disability compensation purposes.  An October 2005 VA 
auditory examination revealed that his auditory threshold 
exceeded the 26-decibel minimum in all frequencies, that he 
had auditory thresholds in each ear of 40 decibels or 
greater, and that his speech recognition scores were markedly 
lower than 94 percent.  Therefore, the auditory examination 
established that he has a current disability of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.

However, the Board finds there is no in-service injury or 
disease of the ears or evidence of hearing loss, although the 
veteran was exposed to noise in service.  In his notice of 
disagreement in January 2006, he maintained that his hearing 
loss was service connected because he was near the roar of 
the engines on several ships on which he was stationed in 
service; he was exposed to noise from the raising and 
lowering of the anchor; he was exposed to noise from the 
boiler room; he was exposed to noise from simulated combat 
when he loaded and fired 40 millimeter machine guns for 
target practice; and, while on an aircraft base in service, 
he indicates that he was exposed to noise from aircraft 
engine testing.  

Further, he related that he worked in the engine rooms of 
three ships and, on at least one of those ships, was 
stationed directly by twin diesel engines for approximately 
four to six hours at a time.  

The Board acknowledges that the veteran is competent to 
report symptoms of hearing loss because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

When considering the veteran's statements that his hearing 
loss began in service because of his exposure to noise, the 
Board notes that there was no evidence of a hearing disorder 
during active duty.  Of importance, there are no records 
indicating that he sought medical treatment or complained of 
hearing loss at any time during service.  

Notably, the veteran underwent a separation examination in 
January 1966, and the examiner's clinical evaluation of the 
ears revealed "normal" findings.  Of importance, at the 
time of the separation examination, the whisper voice test 
was 15/15 and he marked that he did not have any ear trouble.  
These factors indicate that there was no chronic in-service 
injury or disease or evidence of hearing loss during active 
service. 

The Board further finds that there are no continuous post-
service symptoms for hearing loss for many years after 
service (until 1995).  The Board also acknowledges the 
veteran's assertions as to continuity of symptoms.  In his 
notice of disagreement in January 2006, he contends his 
exposure to engine noise started his hearing loss, which he 
continued to experience.   Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

However, the veteran's reported history of continued hearing 
loss since active service is inconsistent with the other lay 
and medical evidence of record.  Specifically, the first 
medical evidence reflecting hearing loss symptomatology was 
dated in June 1995, when he obtained a private consultation 
from J. H. W., M.D.  During the consultation, it was reported 
that the veteran's hearing worsened during the past six 
months, dating the hearing disorder back to as early as 
January 1995.   

Even accepting the onset of hearing loss symptoms as early as 
January 1995, the Board places significant probative value on 
the absence of symptoms consistent with hearing loss for more 
than 25 years after his discharge from service.  The 
symptomatology is too remote in time to support a finding of 
direct in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1966 and onset in 1995.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

In consideration of the above, the veteran's lay statements 
of continuity are outweighed by the lay and medical evidence 
of record, which demonstrates a lack of continuity of 
symptoms from separation from service through 1995.

The Board further finds and the competent evidence of record 
demonstrates that the veteran's currently-diagnosed bilateral 
hearing loss is not causally related to active service, 
including noise exposure in service.   The medical evidence 
of record indicates that there is no relationship between his 
active service and his current disability.  

Specifically, in October 2005, the veteran underwent a VA 
examination for purposes of determining whether a medical 
nexus exists between his current hearing loss and his active 
service.  The examiner's medical opinion revealed that it was 
less likely than not (less than a 50 percent probability) 
that the veteran's current hearing loss was a result of 
acoustic trauma during service.  

After a review of the veteran's case file, and after 
conducting an auditory examination, the examiner reasoned 
that, even though he may have been exposed to potential loud 
noises in service, the lack of in-service complaints of 
hearing loss indicated that it was less than 50 percent 
probable that his hearing loss was the result of noise 
exposure from service.

The Board notes that the veteran's private treatment records 
dated June1995 and April 2002 indicate a history of 
"acoustic trauma" during his 10 years of active duty.  
However, the private reports are merely a restatement of the 
veteran's history and do not equate to a medical nexus 
opinion.  The listing of such symptomatology as a part of the 
history or complaints section of the examination report does 
not equate to a medical nexus opinion of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  

There is no favorable nexus opinion of record to relate the 
veteran's current disability to service.  Therefore, the 
weight of the competent medical evidence shows that no 
relationship exists between his bilateral hearing loss and 
any assertions of continuity of symptomatology.   See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  

Service Connection for Tinnitus

After a review of all the evidence of record, lay and 
medical, the Board finds that the veteran does not have a 
current disability of tinnitus.  In April 2002, he underwent 
a consultation with a private physician, and, during the 
consultation, the examiner noted that the veteran experienced 
tinnitus that was high-pitched and continuous in nature.  

However, when the veteran sought treatment on various 
occasions at the VA facility for hearing loss, beginning in 
2002, he did not report experiencing any symptoms of 
tinnitus.  Of importance, when he underwent an October 2005 
VA examination for the purpose of determining whether his 
claimed disabilities for hearing loss and tinnitus were 
related to service, the examination revealed that tinnitus 
was not present.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

In determining whether the evidence demonstrates a current 
disability in this case, the Board attaches greater probative 
weight to absence of post-service treatment complaints and 
the 2005 examination than the veteran's private consultation 
statement in 2002 and recent assertions of tinnitus implied 
by the current claim for service connection.  

Importantly, the report of tinnitus in 2002 was an isolated 
occurrence that is otherwise unsupported by additional 
evidence of record; the presence of tinnitus is not noted 
either before or after the 2002 consultation.  Further, the 
veteran's denial of tinnitus in 2005, however, is more 
consistent with the evidence of record showing an absence of 
post-service complaints for tinnitus.  

Moreover, the Board notes that the recent 2005 VA examination 
is more contemporaneous and is thus more dispositive of the 
question of whether the veteran has a present disability than 
the 2002 consultation, which is more removed in time.  

In conclusion, the Board finds that equipoise is not shown 
with respect to both claims, and the benefit of the doubt 
rule does not apply.  As the weight of evidence is against 
the veteran's claims, the Board is unable to grant the 
benefits sought.

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 
(Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit to VA lay statements from persons 
known to the veteran, service medical records and statements, 
medical evidence, pharmacy and insurance records, and any 
treatment records pertinent to his claims. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In the present appeal, because the service connection claims 
are being denied, and no effective date will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran submitted statements and 
private treatment records.  Additionally, a specific VA 
medical opinion pertinent to the issues on appeal was 
obtained in October 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


